DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 03/29/2021 is acknowledged.  The claim amendment has been entered.  The drawing amendments and the specification amendment have been fully reviewed and are not accepted due to new subject matter that is not shown in the original disclosure; therefore, the drawing amendments and the specification amendment filed on 03/29/2021 will not be entered.  It is noted that the original disclosure fails to set the boundary for a more rigid mask area proximate the mouth of the wearer as depicted in new drawing Fig. 13B.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the area of the mask body proximate the mouth of the wearer which is more rigid than mask body material forming the remainder of the mask body as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "28" and "30" have both been used to designate the flap portion in the specification, page 10, lines 6-19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both metal nose shaper and flap portion in the specification, page 10, lines 6-19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In page 7, lines 5 and 29, "weaerer's" appears to read "wearer's";
In page 8, lines 1-4, there are multiple instances of "streachable", which appears to read "stretchable";
In page 10, lines 20-25, there are multiple instances of "streachable", which appears to read "stretchable".
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "The mask body includes a flap portion connected to the mask body by left and right bellows portions" in page 7, ll. 4-20, "a flap portion 30 is connected to the mask body 22" and "A tether, comprising a cord or string 36, is grasped by the wearer to lift the flap portion 30 away from the lower portion of the wearer's face, to enable access to the wearer's mouth from below" in page 10, ll. 11-15; "The mask body 22 comprises a continuous sheet of flexible, filter material that does not have any holes, apertures, openings or gaps that pierce the continuous layer of material covering both the nose and mouth" and "The flap portion 30, is separated from the mask body by the left 34L and right 34R bellows sections" in page 10, ll. 26-31.  The concepts from the above cited descriptions are conflictory and it is unclear whether the mask body includes the flap portion or the mask body and the flap portion are separate portions.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 4, there is no antecedent basis in the specification for "wherein the mask body (22) comprises a continuous sheet of flexible, filter material that does not have any holes, apertures, openings or gaps that pierce the continuous layer of material for covering both the nose and the mouth, other than the flap portion".
Claim Objections 
Claims 1, 13-15, 18-19 and 23 are objected to because of the following informalities:
In claim 1, lines 7-8, "wherein the mask body (22) includes a flap portion (30) that is connected to the mask body" appears to read "wherein the mask body (22) includes a flap portion (30) that is connected to a remainder of the mask body";
Claims 13-15 and 18-19 include multiple instances of reference characters, such as 20‘, 30‘ and 22”, which do not correspond to elements recited in the detailed description of the drawings; in addition, straight single quote marks or straight double quote marks should be used in reference characters instead of curly quote marks;
In claim 13, lines 10-13, there are multiple instances of "streachable" which appears to read "stretchable";
In claim 13, line 11, "and and receive" appear to read "and receive";
In claim 19, line 3, "the remainder of the mask body" appears to read "a remainder of the mask body";
In claim 23, line 1, "one side of the mask body" appears to read "at one side of the mask body". 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 9-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "wherein the mask body 22 comprises a continuous sheet of flexible, filter material that does not have any holes, apertures, openings or gaps that pierce the continuous layer of material for covering both the nose and mouth, other than the flap portion", which renders the claim indefinite.  First, it is unclear what the meaning of "other than the flap portion" is in the context of the claim.  Does "the continuous layer of material" refer to the "continuous sheet of flexible, filter material"?  Does "other than the flap portion" mean the flap portion does not comprise the continuous sheet of flexible, filter material?  If that is the case, the claimed subject matter in claim 4 contradicts with the original description and claim 1 because the original description has stated that "The mask body and stretchable lower portion together comprise a substantially continuous sheet of flexible and stretchable fabric, which does not have any holes, apertures, openings or gaps that pierce the continuous sheet of flexible and stretchable fabric covering both the nose and mouth" in page 8, ll. 6-8, and claim 1 has set forth that the flap portion is configured to cover at least a user's mouth.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.
Claim 9 recites the limitation "wherein the bellows portions and pleats are replaced by a flexible, stretchable, elastic material arranged on each side of the flap portion between the flap portion and the mask body", which renders the claim indefinite.  First, there is insufficient antecedent basis for "the bellows portions and pleats" in the claim.  Second, claim 9 depends from claim 1; and claim 1 has set forth a protective mask product comprising left and right bellow portions.  The claimed subject matter of claim 9 contradicts with what has been set forth in claim 1 regarding the bellows portions.  It is noted that a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "wherein the upper (24) and lower (26) straps are replaced by left side and right side straps that are configured to form a continuous to form a loop around the user’s ears when deployed", which renders the claim indefinite.  Claim 10 depends from claim 1; and claim 1 has set forth a protective mask product comprising upper (24) and lower (26) straps.  The claimed subject matter of claim 10 contradicts with what has been set forth in claim 1 regarding the straps.  It is noted that a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 19 recites the limitation "wherein mask body material forming an area of the mask body 22'' proximate the mouth of the wearer is more rigid than mask body material forming the remainder of the mask body that surrounds the mask body material forming the more rigid mask area", which renders the claim indefinite.  First, the term "proximate" is a relative term, which is not defined by the claim, the original disclosure does not provide a standard for ascertaining the requisite degree. In such a face mask product, anywhere of the mask body can be considered as to be proximate the mouth of the wearer since the specification is silent as to the definition of "proximate".  Second, the claimed concept is unclear by the above highlighted claim language.  Does the applicant means the more rigid mask area surrounds remainder of the mask body, or vice versa? Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term "proximate" has been construed to be anywhere of the mask body, and the limitation has been interpreted as: a mask body material forming an area configured to be proximate a wearer's mouth is more rigid than a mask body material forming a remainder of the mask body, wherein the remainder of the mask body surrounds the more rigid area.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8, 14 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 8, 14, 17-19, the applicant appears to claim parts of the human body which is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I.  For example, claim 8 recites the limitation "an attached filter material (42) arranged between the flap portion of the mask body (22) and the wearer’s nose and mouth" which appears to be positively claiming the wearer's nose and mouth.  It is recommended that a phrase such as "configured to", "fitted to", or "adapted to" to be used in related limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-9, 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Magidson (US 2012/0060843 A1) in view of La Joie (US 2,507,447 A).
	Regarding claim 1, Magidson discloses a protective face mask (a pleated filtering face piece respirator; fig. 9; para. 0039) for maintaining a protective covering over a wearer's nose and mouth that allows for safe intake of food and/or drink (the respirator is made of stretchable materials, e.g., perforated flexible plastic material for pleated openwork plastic layers 10 and 12, non-woven polyester fiber for filter layer 14, and pleated fabric 16 or unpleated elastic fabric 18; and the respirator includes vertical pleats from a top edge to a bottom edge, which allows for safe intake of food and/or drink when the user stretches the respirator in a lower portion of the respirator without taking off the respirator; figs. 4-5, 9; paras. 0028-29, 0039), the protective face mask comprising: 
a mask body (see annotated fig. 9), and 
upper and lower straps (elastic bands 20; fig. 9; para. 0040) connected to the mask body that allow the protective face mask to be secured to the wearer's head (fig. 9; para. 0040); 
wherein the mask body includes a flap portion (a stretchable portion covering the user's mouth and below; see annotated fig. 9) that is connected to the mask body by left and right bellows portions (formed by vertical pleats; see annotated fig. 9).
Magidson does not disclose wherein a tether is connected to the flap portion that is configured to be grasped and to have a force applied to draw the flap portion away from the face of the wearer, to expand expand the left and right bellows portions, and thereby creating an opening under a bottom edge of the flap portion, at the bottom of the mask body, until the force applied is removed.  However, La Joie teaches a protective mask (a dressing mask; figs. 1-3; col. 1, ll. 1-5; claim 15) comprising a tether (lower pulling tab 27; figs. 1-3; col. 4, ll. 56-62; claim 15), wherein the tether connected to a lower front portion of the protective mask (see figs. 1-3), which corresponds to the flap portion of Magidson.  Further, La Joie's tether 27 enables a user to grasp the tether by hands (col. 4, ll. 56-62); therefore functionally allows a user to pull the tether to fully open the mask.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, with wherein a tether is connected to the flap portion that is configured to be grasped, as taught by La Joie, in order to provide a protective mask which can be easily pulled by the user to avoid direct contact of the user's fingers with the mask, thereby preventing potential contamination which may be caused by a user's fingers.  By modification of Magidson with La Joie, the tether is capable of to be grasped by a wearer and to have a force applied to draw the flap portion of Magidson away from the face of the wearer, to expand the left and right bellows portions and thereby creating an opening under a bottom edge of the flap portion, at the bottom of the mask body, until the force applied is removed.
Regarding claim 2, Magidson and La Joie, in combination, disclose the protective face mask of claim 1, and Magidson further discloses wherein the flap portion includes a left edge, a right edge (formed by pleats; see annotated fig. 9) and a bottom edge (see annotated fig. 9).                          
Regarding claim 3, Magidson and La Joie, in combination, disclose the protective mask of claim 2, and Magidson further discloses wherein the bellows portions are pleated (see annotated fig. 9; para. 0039), and connect the left and right edges of the flap section to the mask body (see annotated fig. 9).
Regarding claim 4, Magidson and La Joie, in combination, disclose the protective mask of claim 1, and Magidson further discloses wherein the mask body comprises a continuous sheet of flexible, filter material (a pleated layer of filter material 14 made of non-woven polyester fiber; paras. 0029, 0039).
Magidson does not explicitly disclose that the continuous sheet of flexible, filter material does not have any holes, apertures, openings or gaps that pierce the continuous layer of material for covering both the nose and the mouth.  However, it would have been obvious to one of ordinary skill in the protective mask art before the effective filing date of the claimed invention, to have configured the respirator as disclosed by Magidson, with wherein the continuous sheet of flexible, filter material does not have any holes, apertures, openings or gaps that pierce the continuous layer of material configured to cover both the nose and the mouth, in order to protect the user from inhaling any toxic substance via the user's nose or mouth.
Regarding claim 5, Magidson and La Joie, in combination, disclose the protective mask of claim 1, and Magidson further discloses wherein the mask body and flap portion comprise flexible, semi-rigid or rigid material (flexible material; e.g., perforated flexible plastic material for pleated openwork plastic layers 10 and 12, non-woven polyester fiber for filter layer 14, and pleated fabric 16 or unpleated elastic fabric 18; paras. 0028-29, 0039).
Regarding claim 6, Magidson and La Joie, in combination, disclose the protective mask of claim 1, and Magidson further discloses wherein the mask body is moldable to a shape of the wearer's face (para. 0041; claim 17).
Regarding claim 8, Magidson and La Joie, in combination, disclose the protective mask of claim 1, and Magidson further discloses the protective mask further comprising an attached filter material (a pleated layer of filter material 14; figs. 4-5; para. 0039) arranged between the flap portion of the mask body and the wearer's nose and mouth and configured to further filter air passing through the mask (fig. 9; para. 0039).
Regarding claim 9, Magidson and La Joie, in combination, disclose the protective mask of claim 1, and Magidson further discloses wherein the bellows portions and pleats are made by a flexible, stretchable, elastic material arranged on each side of the flap portion between the flap portions and the mask body (as addressed for claim 1, the bellows sections and pleats are made of flexible, stretchable and/or elastic materials; paras. 0028-29, 0039).
	Regarding claim 13, Magidson discloses a protective face mask (a pleated filtering face piece respirator; fig. 9; para. 0039) for maintaining a protective covering over a wearer's nose and mouth that allows for safe intake of food and/or drink (the respirator is made of stretchable materials, e.g., perforated flexible plastic material for pleated openwork plastic layers 10 and 12, non-woven polyester fiber for filter layer 14, and pleated fabric 16 or unpleated elastic fabric 18; and the respirator includes vertical pleats from a top edge to a bottom edge, which allows for safe intake of food and/or drink when the user stretches the respirator in a lower portion of the respirator without taking off the respirator; figs. 4-5, 9; paras. 0028-29, 0039), the protective face mask comprising: 
a mask body (see annotated fig. 9), and 
upper and lower straps (elastic bands 20; fig. 9; para. 0040) connected to the mask body that allow the protective face mask to be secured to the wearer's head (fig. 9; para. 0040); 
wherein the mask body includes a stretchable lower portion (a stretchable lower portion covering the user's mouth and below; see annotated fig. 9) that is connected to the mask body (by vertical pleats; see annotated fig. 9) that is to be positioned below the nose of the wearer (when size-fitted to a user; see annotated fig. 9).
Magidson does not disclose wherein a tether is connected to the stretchable lower portion and configured to be grasped and receive a force applied to draw stretchable lower portion away from the face of the wearer to create an opening under a bottom edge of the stretchable lower portion until the force applied is removed.  However, La Joie teaches a protective mask (a dressing mask; figs. 1-3; col. 1, ll. 1-5; claim 15) comprising a tether (lower pulling tab 27; figs. 1-3; col. 4, ll. 56-62; claim 15), wherein the tether connected to a lower front portion of the protective mask (see figs. 1-3), which corresponds to the flap portion of Magidson.  La Joie's tether 27 allows a user to pull the tether to fully open the mask.  Further, La Joie's tether 27 functionally allows a user to pull the tether to fully open the mask.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, with wherein a tether is connected to the stretchable lower portion that is configured to be grasped, as taught by La Joie, in order to provide a protective mask which can be easily pulled by the user to avoid direct contact of the user's finger with the mask, thereby preventing potential contamination which may be caused by a user's fingers.  By modification of Magidson with La Joie, the tether will be connected to the stretchable lower portion of Magidson that is capable of to be grasped and receive a force applied to draw stretchable lower portion away from the face of the wearer to create an opening under a bottom edge of the stretchable lower portion until the force applied is removed.
Regarding claim 14, Magidson and La Joie, in combination, disclose the protective mask of claim 13, and Magidson further discloses wherein the mask body and stretchable lower portion together comprise a substantially continuous sheet of flexible and stretchable fabric (a layer of soft fabric, which may be pleated fabric 16 or an unpleated elastic fabric 18; figs. 4-5; para. 0039), which does not have any holes, apertures, openings or gaps that pierce the continuous sheet of flexible and stretchable fabric covering both the nose and mouth.
Magidson does not explicitly disclose that the substantially continuous sheet of flexible and stretchable fabric does not have any holes, apertures, openings or gaps that pierce the continuous sheet of flexible and stretchable fabric covering both the nose and mouth.  However, it would have been obvious to one of ordinary skill in the protective mask art before the effective filing date of the claimed invention, to have configured the respirator as disclosed by Magidson, with wherein the substantially continuous sheet of flexible and stretchable fabric does not have any holes, apertures, openings or gaps that pierce the continuous sheet of flexible and stretchable fabric covering both the nose and mouth, in order to provide additional comfort for the wearer of the protective respirator (Magidson; para. 0039).
Regarding claim 15, Magidson and La Joie, in combination, disclose the protective mask of claim 13, and Magidson further discloses wherein the mask body and the stretchable lower portion comprise flexible, semi-rigid or rigid material (flexible material; e.g., perforated flexible plastic material for pleated openwork plastic layers 10 and 12, non-woven polyester fiber for filter layer 14, and pleated fabric 16 or unpleated elastic fabric 18; paras. 0028-29, 0039).
Regarding claim 16, Magidson and La Joie, in combination, disclose the protective mask of claim 13, and Magidson further discloses wherein the mask body is moldable to a shape of the wearer's face (para. 0041; claim 17).
Regarding claim 17, Magidson and La Joie, in combination, disclose the protective mask of claim 13, and Magidson further discloses wherein a filter material (a pleated layer of filter material 14; figs. 4-5; para. 0039) is included between the mask body and the wearer's nose and mouth to further filter air passing though the mask (fig. 9; para. 0039).
Regarding claim 18, Magidson and La Joie, in combination, disclose the protective mask of claim 1, and Magidson further discloses the protective mask further comprising a filter material (a pleated layer of filter material 14; figs. 4-5; para. 0039) attached between the stretchable lower portion of the mask body and the wearer's nose and mouth configured to further filter air passing through the mask (fig. 9; para. 0039).
	Regarding claim 21, Magidson and La Joie, in combination, disclose the protective mask of claim 13, and Magidson further discloses wherein the respective upper and lower straps are continuous to form respective loops around the user’s head, above and below the ears (see fig. 9).  
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magidson (US 2012/0060843 A1) and La Joie (US 2,507,447 A) and further in view of Tang (US 2017/0209719 A1).
Regarding claim 7, Magidson and La Joie, in combination, disclose the protective mask of claim 1, but Magidson does not disclose wherein the mask body further comprises one or more one-way valves arranged to allow for easier breathing.  However, Tang teaches wherein a mask body (mask body 1; fig. 1; para. 0016) further comprises one or more one-way valves (valve 7; fig. 1; para. 0016) arranged to allow for easier breathing (para. 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, with wherein the mask body further comprises one or more one-way valves arranged to allow for easier breathing, as taught by Tang, in order to provide at least a one-way exhaust valve which facilitates inside and outside of air change and makes user comfortable when wearing the mask.
Regarding claim 20, Magidson and La Joie, in combination, disclose the protective mask of claim 13, but Magidson does not disclose wherein the mask body further comprises one or more one-way valves arranged to allow for easier breathing.  However, Tang teaches wherein a mask body (mask body 1; fig. 1; para. 0016) further comprises one or more one-way valves (valve 7; fig. 1; para. 0016) arranged to allow for easier breathing (para. 0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, with wherein the mask body further comprises one or more one-way valves arranged to allow for easier breathing, as taught by Tang, in order to provide at least a one-way exhaust valve which facilitates inside and outside of air change and makes user comfortable when wearing the mask.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Magidson (US 2012/0060843 A1) and La Joie (US 2,507,447 A) and further in view of DeCastro (US 7,044,127 B1).
	Regarding claim 10, Magidson and La Joie, in combination, disclose the protective face mask of claim 1, but Magidson does not disclose wherein the straps are replaced by left side and right side straps that are configured to form a continuous loop around the user's ears when deployed.  However, DeCastro teaches wherein a protective mask (a mask; fig. 1; col. 3, ll. 41-43) comprising straps (straps 12; fig. 1; col. 3, ll. 55-58), wherein the straps are left side and right side straps that are configured to form a continuous loop around the user's ears when deployed (fig. 1; col. 3, ll. 55-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, with wherein the straps are replaced by left side and right side straps that are configured to form a continuous loop around the user's ears when deployed, as taught by DeCastro, in order to provide a suitable configuration for securing the mask to a user's face.
	Regarding claim 22, Magidson and La Joie, in combination, disclose the protective mask of claim 13, but Magidson does not disclose the protective mask further comprising a lower strap provided to surround the wearer's jaw to hold the mask firmly.  However, DeCastro teaches wherein a protective mask (a mask; fig. 1; col. 3, ll. 41-43) comprising a lower strap (strap 12a; fig. 1; col. 3, ll. 55-58) provided to at least partially surround the wearer's jaw to hold the mask firmly (fig. 1; col. 3, ll. 55-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, with wherein the protective mask further comprising a lower strap provided to surround the wearer's jaw to hold the mask firmly, as taught by DeCastro, in order to prevent any air leakage thereby providing more protection for the user.
Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magidson (US 2012/0060843 A1) and La Joie (US 2,507,447 A) and further in view of McKinley (US 2011/0180078 A1).
Regarding claim 11, Magidson and La Joie, in combination, disclose the protective mask of claim 1, but Magidson does not disclose the protective mask further comprising a button or snap at one side of the mask body proximate the flap portion; wherein one end of the lower strap is fixed to the mask body opposite the one side of the mask body proximate the stretchable lower portion, and another end of the lower strap is detachably connected to the button or snap.  However, McKinley teaches a protective mask (mask 100-C; fig. 4; para. 0036) comprising a snap fastener element (404b; fig. 4; para. 0037) at one side of a mask body (flap 114d; see fig. 4; para. 0037); wherein one end of a lower strap (strap 122c; fig. 4; para. 0037) is fixed to the mask body opposite the one side of the mask body proximate a lower portion (by another pair of snap fastener; fig. 4; para. 0037), and another end of the lower strap is detachably connected to the button or snap (fig. 4; para. 0037) by a counterpart (402b; fig. 4; para. 0037) of the snap fastener element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, with wherein the protective mask further comprising a button or snap at one side of the mask body proximate the flap portion; wherein one end of the lower strap is fixed to the mask body opposite the one side of the mask body proximate the stretchable lower portion, and another end of the lower strap is detachably connected to the button or snap, as taught by McKinley, in order to provide a detachable configuration for the lower strap to be coupled to the mask body.
Regarding claim 12, Magidson, La Joie and McKinley, in combination, disclose the protective mask of claim 11, and Magidson further discloses wherein the straps are made of stretchable material (elastic bands 20; para. 0040) so that the straps may be stretched by application of a stretching force, and such that upon removal of the stretching force, the straps return to their non-stretched form (inherent function of elastic bands; para. 0040).
Regarding claim 19, Magidson and La Joie, in combination, disclose the protective mask of claim 13, but Magidson does not disclose wherein mask body material forming an area of the mask body proximate the mouth of the wearer is more rigid than mask body material that material forming the remainder of the mask body that surrounds the mask body material forming the more rigid mask area, whereby the mask allows for chewing and making eating more comfortable when the mask is closed over the user's face.  However, McKinley teaches a mask body material forming an area (a mask body comprising a body portion 112 and flaps 114c, 114d, wherein body portion 112 formed by multiple layers of N95 material and a layer of cotton; fig. 4; paras. 0021-0022) configured to be proximate a wearer's mouth (see fig. 4; para. 0021) is more rigid than a mask body material forming a remainder of the mask body (flaps 114c and 114d formed by a cotton cloth material; fig. 4; para. 0036), wherein the remainder of the mask body surrounds the more rigid area (see fig. 4), whereby the mask allows for chewing and making eating more comfortable when the mask is closed over the user's face (body portion 112 having a cup-shape, which allows for chewing and making eating more comfortable; paras. 0008-0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, by molding the mask body into a cup-shape and adding two cotton fabric flaps to the left and right sides of the mask body, thereby obtaining wherein a mask body material forming an area configured to be proximate a wearer's mouth is more rigid than a mask body material forming a remainder of the mask body, wherein the remainder of the mask body surrounds the more rigid area, whereby the mask allows for chewing and making eating more comfortable when the mask is closed over the user's face, as taught by McKinley, in order to provide a protective mask which provides a space between the user's mouth and the mask, thereby allowing comfortable chewing.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Magidson (US 2012/0060843 A1), La Joie (US 2,507,447 A) and DeCastro (US 7,044,127 B1) and further in view of McKinley (US 2011/0180078 A1).
Regarding claim 23, Magidson, La Joie and DeCastro, in combination, disclose the protective mask of claim 22, but Magidson does not disclose the protective mask further comprising a button or snap at one side of the mask body proximate the stretchable lower portion; wherein one end of the lower strap is fixed to the mask body opposite the one side of the mask body proximate the stretchable lower portion, and another end of the lower strap is detachably connected to the button or snap.  However, McKinley teaches a protective mask (mask 100-C; fig. 4; para. 0036) comprising a snap fastener element (404b; fig. 4; para. 0037) at one side of a mask body (flap 114d; see fig. 4; para. 0037); wherein one end of a lower strap (strap 122c; fig. 4; para. 0037) is fixed to the mask body opposite the one side of the mask body proximate a lower portion (by another pair of snap fastener; fig. 4; para. 0037), and another end of the lower strap is detachably connected to the button or snap (fig. 4; para. 0037) by a counterpart (402b; fig. 4; para. 0037) of the snap fastener element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective mask as disclosed by Magidson, with wherein the protective mask further comprising a button or snap at one side of the mask body proximate the stretchable lower portion; wherein one end of the lower strap is fixed to the mask body opposite the one side of the mask body proximate the stretchable lower portion, and another end of the lower strap is detachably connected to the button or snap, as taught by McKinley, in order to provide a detachable configuration for the lower strap to be coupled to the mask body.
Regarding claim 24, Magidson, La Joie, DeCastro and McKinley, in combination, disclose the protective mask of claim 23, and Magidson further discloses wherein the straps are made of stretchable material (elastic bands 20; para. 0040) so that the straps may be stretched by application of a stretching force, and such that upon removal of the stretching force, the straps return to their non-stretched form (inherent function of elastic bands; para. 0040).

    PNG
    media_image1.png
    768
    1039
    media_image1.png
    Greyscale

Annotated Fig. 9 from US 2012/0060843 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that the relative term "proximate" does not render claim 19 indefinite by citing a paragraph from the specification as support.
Examiner's response: Examiner respectfully disagrees.  Applicant does not point out which sentence(s) of the paragraph provide(s) clear standard for one ordinary skill of the art to ascertain the metes and bounds of claim 19 due to the relative term "proximate".  Actually the paragraph cited by the applicant only states that "The mask body 22 and flap portion 30 may optionally comprise flexible, semi-rigid or rigid material"; and does not provide any further basis for the claimed subject matter in claim 19, i.e., wherein mask body material forming an area of the mask body proximate the mouth of the wearer is more rigid than mask body material that material forming the remainder of the mask body that surrounds the mask body material forming the more rigid mask area.
Applicant Remarks: Applicant asserts that Magidson's mask body does not include a flap portion, right and left edges and bellows, and a bottom edge, as claimed.
Examiner's response: Examiner respectfully disagrees.  As is described in the original disclosure and further confirmed by the applicant in the response filed on 03/29/2021, the flap portion of the instant application is not a flap portion fixed to another object along one edge in a common sense; instead, the flap portion of the instant application connects to the remainder of the mask body along three sides.  Further, the term "edge" is defined as the outside limit of an object, area or surface from Oxford Languages; and Applicant does not claim any structural feature(s) of the edges of the flap portion.  As such, Magidson's mask body, which is characterized by stretchable vertical pleats formed in the entire mask body, meets the claimed structural requirements, as can be seen in the annotated Fig. 9.
Applicant Remarks: Applicant asserts that the skilled person would not have looked to La Joie to modify Magidson's protective face mask.
Examiner's response: Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Magidson and La Joie teach protective masks.  In an effort to improve Magidson's mask against possible contamination especially from bacteria or viruses, one of ordinary skill of the art would glean from La Joie that attaching a tether at the lower front portion of the mask would enable the wearer to pull the tether to open the mask and eliminate the need of touching the mask body by fingers, and thereby preventing possible contamination from the wearer's fingers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732